[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Moore, Slip Opinion No. 2022-Ohio-1460.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-1460
             THE STATE OF OHIO, APPELLANT, v. MOORE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Moore, Slip Opinion No. 2022-Ohio-1460.]
Criminal law—Venue—Retaliation—R.C. 2921.05(B)—Venue for the crime of
        retaliation under R.C. 2921.05(B) is proper where the defendant committed
        the criminal offense or any of its elements, not where the victim previously
        pursued criminal charges against the defendant—Judgment affirmed.
      (No. 2021-0266—Submitted February 9, 2022—Decided May 5, 2022.)
                  APPEAL from the Court of Appeals for Erie County,
                             No. E-18-064, 2020-Ohio-6781.
                                   __________________
        FISCHER, J.
                            I. Facts and Procedural History
        {¶ 1} In this case, we are asked to decide whether venue for the crime of
retaliation is proper in the county where the victim previously pursued criminal
charges against the defendant and where the victim was located when the alleged
retaliation occurred, even if the defendant did not take any action there. Based on
                             SUPREME COURT OF OHIO




constitutional venue requirements and the statutory elements of retaliation, we hold
that it is not. Accordingly, we affirm the judgment of the Sixth District Court of
Appeals.
       {¶ 2} Gerry Moore Sr., lived with his wife of 21 years, Diane Moore, in Erie
County until Diane filed for divorce in 2015. Approximately one month after Diane
filed for divorce and while they were living separately, Moore snuck into Diane’s
Erie County home, held her at gunpoint, and attempted to kidnap her. Diane
escaped, and as she was running away, Moore shot at her. Diane called 9-1-1 and
law-enforcement officers later apprehended Moore.
       {¶ 3} Felony charges were brought in Erie County, and Moore pled guilty
to felonious assault, kidnapping, failure to comply with an order or signal of a
police officer, and inducing panic (the “2015 crimes”). Moore was sentenced to 8
years and 11 months in prison.
       {¶ 4} In 2017, while Moore was incarcerated in Marion County for his 2015
crimes, he told his cellmate, Richard Kiser, that he blamed Diane for his
incarceration. Moore then offered Kiser $50,000 to kill Diane if Kiser were to be
released from prison before him. According to Kiser, Moore asked him to go to
two bars that Diane frequented and “slip her a lethal dose of drugs to end her life.”
Moore drew Kiser a map showing the locations of the two bars, Diane’s residence,
and Diane’s place of employment, which were all in Erie County.
       {¶ 5} Kiser contacted Diane’s divorce attorney about Moore’s plot to kill
Diane, and Diane’s attorney contacted Erie County law enforcement. Erie County
law enforcement reached out to Kiser, who agreed to wear a recording device. The
recording device captured Moore encouraging Kiser to kill Diane; Moore referred
to the map he had drawn for Kiser, and he suggested several locations in Erie
County where Kiser could kill Diane.
       {¶ 6} Based on Kiser’s statements and the recordings, Moore was indicted
in Erie County for retaliation, attempted aggravated murder, and conspiracy (the




                                         2
                                January Term, 2022




“2017 charged offenses”). Before trial, Moore objected to venue and requested that
the proceedings be transferred to Marion County, where he was incarcerated when
the conversations with Kiser occurred. The trial court summarily denied Moore’s
motion.
       {¶ 7} At trial, appellant, the state, alleged that Moore committed retaliation
against Diane because she had pursued criminal charges against him for the 2015
crimes that led to his incarceration. At the close of the state’s case-in-chief, Moore
moved for an acquittal under Crim.R. 29. Moore argued that he must be acquitted
of retaliation because there was no evidence that he reasonably expected Diane to
learn of his threats against her. Moore further argued that the state failed to prove
venue because all the events giving rise to the charges occurred while he was
incarcerated in Marion County. The state responded that venue was proper in Erie
County for the retaliation charge because the 2015 crimes had occurred in Erie
County and Diane had pursued the original charges there. The state then argued
that venue was proper in Erie County for the other charges because they were part
of the same course of criminal conduct as the retaliation offense.
       {¶ 8} The trial court denied Moore’s motion and held that venue was proper
under R.C. 2901.12. The jury then found Moore guilty on all three charges, and
the trial court sentenced him to 22 years in prison.
       {¶ 9} Moore appealed to the Sixth District Court of Appeals, again
challenging venue and sufficiency of the evidence on the retaliation claim. The
Sixth District reversed Moore’s retaliation conviction because it found no evidence
that Moore reasonably expected his threats to be communicated to Diane. The
Sixth District also found that the state failed to prove venue for the retaliation
charge because all of Moore’s conversations with Kiser had occurred in Marion
County. Because venue for all the 2017 charged offenses was based solely on
venue for the retaliation charge under R.C. 2901.12(H), the Sixth District reversed
Moore’s convictions for all three charges.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 10} We accepted the state’s discretionary appeal to consider the
following proposition of law: “The offense of retaliation occurs in three venues, the
place where the defendant made the threat, the place where the victim prosecuted
prior charges and the location of the victim.” See 163 Ohio St.3d 1417, 2021-Ohio-
1606, 167 N.E.3d 982.
                                    II. Analysis
       {¶ 11} Venue is established under Article I, Section 10 of the Ohio
Constitution, which requires criminal trials to be held in the “county in which the
offense is alleged to have been committed.” Likewise, R.C. 2901.12(A) requires
criminal trials to be held “in the territory of which the offense or any element
thereof was committed.” This statute also allows offenses committed in other
jurisdictions “as a part of a course of criminal conduct” to be tried “in any
jurisdiction in which one of those offenses or any element of one of those offenses
occurred.” R.C. 2901.12(H).
       {¶ 12} The state’s claim of proper venue in this case rests entirely on the
retaliation charge. The retaliation statute reads in part: “No person, purposely and
by force or by unlawful threat of harm to any person or property, shall retaliate
against the victim of a crime because the victim filed or prosecuted criminal
charges.” R.C. 2921.05(B). The state’s main argument is that the victim’s pursuit
of criminal charges against a defendant is an element of retaliation; therefore, venue
for the retaliation charge in this case is proper in Erie County because that is where
Diane pursued criminal charges against Moore in 2015. The state further contends
that venue for the attempted-aggravated-murder and conspiracy charges is proper
in Erie County under R.C. 2901.12(H) because those offenses were committed in
the same “course of criminal conduct” as the retaliation offense.
       {¶ 13} The state claims that venue is proper in Erie County for the
retaliation charge because one of the elements of retaliation under R.C. 2921.05(B)
is that “the victim filed or prosecuted criminal charges” against the defendant.




                                          4
                                   January Term, 2022




However, in reviewing the statute, it is clear that that phrase is really part of the
broader requirement that the defendant retaliated against the victim “because the
victim filed or prosecuted criminal charges.” (Emphasis added.) R.C. 2921.05(B).
The word “because” indicates that what is important is why the defendant used force
against or threatened to harm the victim. Division (B) of the retaliation statute does
not criminalize using force against or threatening someone who previously pursued
criminal charges if the reason for the use of force or the threat is unrelated to the
original charges. The force or threat of harm must be committed because the victim
filed or prosecuted criminal charges against the defendant. The element describes
the required reason for the act.
       {¶ 14} This textual reading of the offense’s elements not only fits the
statutory language, it is also in accord with the Ohio Constitution and Ohio’s venue
statute. Article I, Section 10 of the Ohio Constitution provides criminal defendants
the right to a jury trial in “the county in which the offense is alleged to have been
committed.” Likewise, R.C. 2901.12(A) requires criminal trials to be held “in the
territory of which the offense or any element of the offense was committed.” Both
require the trial to be held where the offense or any of its elements were
“committed.” Article I, Section 10, Ohio Constitution; R.C. 2901.12(A). Neither a
criminal offense nor its elements are committed by the victim. Elements of a crime
are committed by the defendant. Thus, for an R.C. 2921.05(B) retaliation charge,
venue is proper where the defendant committed the criminal offense or any of its
elements, not where the victim previously pursued criminal charges against the
defendant.
       {¶ 15} While the state argues that its position is supported by this court’s
decision in State v. Chintalapalli, 88 Ohio St.3d 43, 45, 723 N.E.2d 111 (2000),
this case is distinguishable. In Chintalapalli, this court held that when a defendant
fails to pay court-ordered child support, the violation of that order occurs where the
defendant resides and in the county that issued the order. However, the defendant




                                           5
                             SUPREME COURT OF OHIO




in Chintalapalli lived outside Ohio, so the case involved the application of R.C.
2901.11(A)(4), which grants the state jurisdiction over people outside the state who
fail to perform a legal duty imposed by the state. This court concluded that under
R.C. 2901.11(A)(4), the failure to pay child support occurs both where the
defendant resides and where the defendant is required to perform the legal
obligation.
       {¶ 16} Unlike the crime at issue in Chintalapalli, retaliation is not an act of
omission or a failure to comply with a court order. It is an act of commission, which
requires the defendant to take affirmative action. As an act of commission, the
elements of retaliation must be committed by the defendant. Again, the final
element in division (B) of the retaliation statute sets forth the required reason for
the defendant’s use of force or threat of harm and is committed by the defendant,
not the victim.
       {¶ 17} The state further suggests that venue is proper in Erie County
because Moore has a “significant nexus” with Erie County. However, this court
previously made clear that the “significant nexus” language in State v. Draggo, 65
Ohio St.2d 88, 92, 418 N.E.2d 1343 (1981), does not alter statutory venue
requirements. State v. Headley, 6 Ohio St.3d 475, 478, 453 N.E.2d 716 (1983). In
Draggo, the defendant was a highway field examiner who was charged in Franklin
County with falsifying records. The defendant challenged venue because his work
territory included eight counties, but not Franklin. This court held that venue was
proper in Franklin County under R.C. 2901.12(G) and (H). When Draggo was
decided, R.C. 2901.12(G) read:


                  When it appears beyond a reasonable doubt that any
       offense or any element thereof was committed in any of two or
       more jurisdictions, but it cannot reasonably be determined in




                                         6
                                January Term, 2022




       which jurisdiction the offense or element was committed, the
       offender may be tried in any such jurisdiction.


Draggo at 90; Am.Sub.H.B. No. 511, Section 1,134 Ohio Laws, Part II, 1894, 1895.
       {¶ 18} In Draggo, this court reasoned that the defendant “answered directly
to his supervisor in Franklin County; that he knowingly submitted his falsified daily
activity reports to Franklin County in an attempt to defraud his supervisor; that he
went to Franklin County when directed to do so by his supervisor; and that he
received his salary by means of state warrants issued in Franklin County.” Id. at
92. Therefore, the court held that while it was impossible to determine where the
defendant had actually falsified his reports, the defendant had a “significant nexus”
with Franklin County that satisfied the “any element” requirement of R.C.
2901.12(G). Draggo at 92. However, in Headley, this court made clear that
Draggo does not alter the requirement in R.C. 2901.12(G) that one of the elements
of the crime must have been committed in the jurisdiction where the trial will take
place. A “significant nexus” is not enough. Headley at 478.
       {¶ 19} The state also advocates that R.C. 2901.12(H) provides venue for all
offenses that were “part of a course of criminal conduct” regardless of whether
some of the offenses were already prosecuted. The state argues that Moore’s 2015
crimes and 2017 charged offenses were part of one course of criminal conduct
because they involved the same victim and were in furtherance of Moore’s
objective to kill Diane. The 2015 crimes occurred in Erie County. Therefore, the
state argues, Erie County is a proper venue for trying the 2017 charged offenses.
       {¶ 20} The purpose of “course of criminal conduct” venue under R.C.
2901.12(H) is to “effectuate a sensible, efficient approach to justice” because the
“modern mobility of criminals” allows them to “perform unlawful deeds over vast
geographical boundaries.” Draggo, 65 Ohio St.2d at 90, 418 N.E.2d 1. Thus, in
Draggo, this court recognized that R.C. 2901.12(H) exists to promote judicial




                                         7
                              SUPREME COURT OF OHIO




economy and allow the state to prosecute multiple offenses during one trial in one
county.
          {¶ 21} Applying R.C. 2901.12(H) to offenses that have already been
prosecuted would not further the judicial-economy purpose of the statute because
it would still result in multiple trials. Furthermore, the latter of those trials would
be tried in a county where none of the charged crimes had actually occurred. The
Ninth District Court of Appeals in State v. Williams, 2015-Ohio-3932, 42 N.E.3d
347 (9th Dist.), recognized that venue cannot be based on a crime that was not
charged in that case. In Williams, the defendant picked a minor up in Lorain County
and drove her to Cuyahoga County where he raped her. The defendant was charged
in Lorain County with rape because he had picked the minor up in Lorain County.
However, the Ninth District held that venue in Lorain County was improper
because none of the filed charges were based on the defendant’s conduct in Lorain
County. The Ninth District recognized that under R.C. 2901.12(H), venue cannot
be based on offenses that were not charged.
          {¶ 22} Similarly here, if R.C. 2901.12(H) allowed the location of Moore’s
2015 crimes to form the basis of venue for the 2017 charged offenses, the trial for
the latter offenses would occur in a county where none of the charged crimes had
occurred. This would be a clear violation of the right to venue provided by Article
I, Section 10 of the Ohio Constitution.
          {¶ 23} Finally, the state claims that venue is proper for a charge of
retaliation in the county where the victim is located. That approach makes sense
when the defendant used force against or communicated a threat of harm to the
victim in that location. However, those facts are not in the case before us. Moore
did not use force against Diane in Erie County. He did not threaten her by phone
call or mail in Erie County. All the threats that Moore made were spoken to his
cellmate while they were both incarcerated in Marion County.




                                          8
                                January Term, 2022




       {¶ 24} The state suggests that because the act of force or harm against Diane
would have occurred in Erie County if the murder plot had been carried out, venue
is proper in Erie County. But the venue statute indicates just the opposite. The
crimes of attempt and conspiracy may be charged in the county where the crime
would have taken place only if all the defendant’s actions occurred outside the state
of Ohio. R.C. 2901.12(E) and 2901.11(A)(3). In other words, when a defendant’s
actions occurred in Ohio, venue is proper in the county where those actions
occurred, not in the county where the harm would have occurred. Because Moore’s
actions that gave rise to the retaliation, attempted aggravated murder, and
conspiracy charges occurred in Ohio, it does not matter that Diane’s murder would
have been committed in Erie County if it had been accomplished.
       {¶ 25} For all these reasons, Erie County was not a proper venue for this
case. Because venue was improper for the retaliation charge, and venue for the
other charged offenses was based on the retaliation charge, this court does not reach
the issue of whether venue may be based on a charge of which the defendant was
not convicted.
       {¶ 26} Amicus Ohio Attorney General also asks us to clarify that double-
jeopardy protections do not preclude the state from retrying Moore in a county in
which venue is proper. See, e.g, United States v. Petlechkov, 922 F.3d 762, 771
(6th Cir.2019) (“A dismissal on venue grounds does not qualify as an ‘acquittal’
for double jeopardy purposes.”). But because that issue was neither raised by the
parties below nor is a part of the proposition of law we accepted, we must leave it
for another day.
                                   III. Conclusion
       {¶ 27} For the reasons stated above, we hold that the state failed to prove
that venue was proper in Erie County. Therefore, we affirm the judgment of the
Sixth District Court of Appeals.
                                                                Judgment affirmed.




                                          9
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
                              _________________
       Kevin J. Baxter, Prosecuting Attorney, Kristin R. Palmer, Assistant
Prosecuting Attorney, and Philip D. Bogdanoff, Special Assistant Prosecuting
Attorney, for appellant.
       Karin L. Coble for appellee.
       Steven L. Taylor, urging reversal on behalf of amicus curiae Ohio
Prosecuting Attorneys Association.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General, and
Diane R. Brey, Deputy Solicitor General, urging reversal on behalf of amicus curiae
Ohio Attorney General Dave Yost.
                              _________________




                                        10